UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANATVARON,
                            Plaintiff,
                 v.                                  18-Cv-4426 (SHS)

SHARON HAKMON,                                       ORDER
                            Defendant.


SIDNEY H. STEIN, U.S. District Judge.

       A teleconference having been held on May 27, 2021, with counsel for all parties
participating,
        IT IS HEREBY ORDERED that:

    1. The trial currently scheduled to begin on June 28, 2021 is adjourned sine die .
    2. This case will be submitted to the Court's Ad Hoc Committee on the
       Resumption of Jury Trials for a trial date in the fourth quarter of 2021.
    3. The parties will attend court-annexed mediation per this Court's mediation
       referral order.
    4. The deadlines for the joint pretrial order, proposed jury charges, proposed voir
       dire, and motions in limine, previously due by May 28, 2021, and for responses to
       motions in limine, previously due by June 4, 2021, are postponed sine die.

Dated: New York, New York
       May 28, 2021
